UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PATRICK NAM,

                           Plaintiff,
                                                                    ORDER
             - against -
                                                              19 Civ. 9462 (PGG)
MOSCHINO USA, INC.,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The parties will engage in settlement discussions over the next thirty days. On or

before March 20, 2020, the parties will submit a joint letter concerning the status of settlement

negotiations. If the parties have not settled by that time, this Court will enter a case management

plan.

Dated: New York, New York
       February 21, 2020
